DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the pattern on the surface of the platen is a stochastic pattern.  However, it does not appear that the claim requires that the pattern is formed through a stochastic process and a pattern that is stochastic could be potentially any pattern through stochastic chance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US PG Pub 2016/0219172) in view of Horade et al. (US PG Pub 2015/0273922) and Elliot et al. (US PG Pub 2011/0122455).
For claim 1:  Mita teaches a method for correcting media position errors in a printing system, comprising: transporting a sheet along a media transport path L past an image capture system SC1, SC2 positioned along the media transport path L, wherein the image capture system includes an image capture device SC1, SC2 (see paragraph 33, scanners) positioned to capture a digital image of a first side of the sheet of media (see paragraph 31, at least reading the front side), and a platen BG1 positioned behind the sheet of media, using the image capture system SC1, SC2 to capture a digital image of the sheet of media (paragraph 32-33, reading the image information), wherein the captured digital image includes at least one edge of the sheet of media and a portion of the platen that extends beyond the at least one edge of the sheet of media (see paragraph 47 ,Fig. 5A, scanning the whole sheet including at least one edge of the sheet, in the case of Fig. 5A, scanning all four edges of the sheet); using an image analysis system to automatically analyze the captured digital image to detect an edge position of the sheet of media by detecting a platen region in the captured image (see paragraph 48-52) wherein the edge of the sheet of media corresponds to the boundary between the platen region and the media region (as seen in Figs. 5A, 5B); using the media transport system to transport the sheet of media along the media transport path to a printing module (see Fig. 2A, conveying and conveying direction); and adjusting a position that the printing module prints the image data onto the sheet of media responsive to a difference between the detected edge position and an expected edge position (see paragraph 92).
Mita does not explicitly teach the media transport system to pick up a next sheet of media from a media supply system, nor does it teach that the platen includes a non-uniform density pattern that faces the second side of the sheet.  However, Horade teaches the transport system inside of an image forming device to feed sheets 6 from a sheet tray 41 one by one to a printing system 30 for image formation on the sheets.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Mita to provide an automatic document feeder for feeding a next sheet from a sheet tray as taught by Horade for the purpose of increasing print production.  The combination of Mita and Horade does not teach that the platen includes a non-uniform density pattern that faces the second side of the sheet.  However, Elliot et al. teaches providing a platen 14 for image capture of a sheet thereon with calibration marks 20 formed thereon (see paragraph 31, see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Mita and Horade to provide a non-uniform platen having calibration marks as taught by Elliot et al. for the purpose of facilitating positional deviation in the captured image.
For claim 2:  The combination of Mita, Horade and Elliot et al. teaches the method of claim 1 and Elliot et al. further teaches that the image capture device is a digital camera that captures a two-dimensional image (see paragraph 21, scanner can be a camera; paragraph 30-37 of Mita, different scanners are usable in the invention).
For claim 3:  The combination of Mita, Horade and Elliot et al. teaches the method of claim 1 and Mita further teaches that the image capture device can be a line scanner that captures one-dimensional images (see paragraph 51, scan lines, see paragraph 30-37, different types of scanners are contemplated).
For claim 4:  The combination of Mita, Horade and Elliot et al. teaches the method of claim 1 and Elliot further teaches that the non-uniform density pattern on the surface of the platen is a periodic pattern (see Fig. 3, pattern of elements 20).
For claim 7:  The combination of Mita, Horade and Elliot et al. teaches the method of claim 1 and Mita teaches that the image analysis system detects the platen region by computing a standard deviation or a variance of pixels in localized image window in the captured digital image (see paragraph 51-52, determination is made base on a variance of the pixels in each line L2 to L9).
For claim 9:  The combination of Mita, Horade and Elliot et al. teaches the method of claim 1 and Mita further teaches the detected edge position is for a side edge of the sheet of media, and wherein a cross-track position that the printing module prints image data onto the sheet of media is adjusted (see paragraphs 85-92, correction occurs for both directions).
For claim 10:  The combination of Mita, Horade and Elliot et al. teaches the method of claim 1 and Mita further teaches that the detected edge position is for a leading or trailing edge of the sheet of media, and wherein an in-track position that the printing module prints image data onto the sheet of media is adjusted (see paragraphs 85-92, correction occurs for both directions).
For claim 12:  The combination of Mita, Horade and Elliot et al. teaches the method of claim 1 and Mita further teaches using the printing module to print image data on the sheet in accordance with the adjust position (see paragraph 92).
Allowable Subject Matter
Claims 6, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof analyzes an image of a sheet on a plate having a non-uniform density pattern through the steps required in claims 6 and 8 respectively nor does it use this image to determine a skew as required by claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID H. BANH
Primary Examiner
Art Unit 2854



/DAVID H BANH/             Primary Examiner, Art Unit 2853